UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1075


In re: JONATHAN EUGENE BRUNSON,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:19-ct-03081-D)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jonathan Eugene Brunson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jonathan Eugene Brunson petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on the magistrate judge’s recommendation to dismiss

Brunson’s complaint. He seeks an order from this court directing the district court to act.

Our review of the district court’s docket reveals that the district court adopted the

magistrate judge’s recommendation on January 31, 2020. Accordingly, because the district

court has recently decided Brunson’s case, we deny the mandamus petition as moot. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                            2